DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species 15 (Fig. 19) in the reply filed on 27 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 14/082,579 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,975,854. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application is anticipated by a similar or identical limitation in at least one claim of the prior patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2014/0074029 to Kamen et al. (Kamen hereinafter).
Regarding claims 23-42 simultaneously, all limitations of the claims are taught by corresponding elements of the disclosure of Kamen, specifically including Fig. 19 and the discussion thereof in the specification at paragraph 302.  As the specification of the earlier reference is identical to that of the instant application, the examiner will not further elaborate.

Claim(s) 23, 24, 27, 31, 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 5,055,001 to Natwick et al. (Natwick).
Regarding claim 23, Natwick teaches a system for pumping a medical fluid (31) through a line (34) in an infusion pump (30), the system comprising: a pumping chamber (34b) in the infusion pump comprising: an inlet (34a) in fluid connection with a fluid source (32); and a pump outlet (34c); an inlet sealing member (46) comprising a sealing spring (120); an outlet sealing member (52) adapted to control fluid flow through the pump outlet, the outlet sealing member being biased toward a closed position by a spring member (182) maintaining a spring force acting on the outlet sealing member (col. 18, ln. 8-10); a pump compressing member (48) comprising a return spring (158) positioned for biasing the pump compressing member toward a relaxed un-actuated position away from the pumping chamber (col. 16, ln. 8-11); a driving member (140, 150, 152) that actuates both the inlet sealing member and the pump compressing member; wherein during a compressive stroke (pumpback-pressurization segment and pumping segment, col. 17, ln. 39-60) the pump compressing member is driven towards the pumping chamber and the sealing spring transmits a driving force to the inlet sealing member in a closing direction of the inlet sealing member (col. 17, ln. 60 through col. 18 ln. 1), wherein the compressive stroke causes a restriction of retrograde flow of fluid from the pumping chamber through the inlet (col. 18, ln. 1-3) and causes an increase in pressure within the pumping chamber (col. 17, ln. 45-50), wherein the increase in pressure within the pumping chamber generates a fluid force opposing the spring force that opens the outlet sealing member by overcoming the bias generated by the spring member and urges fluid flow from the pumping chamber to the pump outlet (col. 18, ln. 4-33); and wherein the spring force of the spring member returns the outlet sealing member to the closed position after the compressive stroke.
Regarding claim 24, Natwick teaches a force application assembly (46, 48, 140, 150, 152) including the inlet sealing member (46) and the pump compressing member (48).
Regarding claim 27, Natwick teaches that the driving member includes a motor (146).
Regarding claim 31, Natwick teaches that the force application assembly includes a pump plate (140, 150, 152) for coordinated operation of the inlet sealing member (46) and the pump compressing member (48).
Regarding claim 36, Natwick teaches that the line (34) constitutes, and is therefore integral with, a disposable component (col. 1, ln. 64), and that the pump (30) is reusable.  Natwick further teaches that the tube is of flexible, i.e. membrane, material (col. 7, ln. 25) and is located contiguous to the reusable component (30, see Fig. 3).
Regarding claim 37, Natwick teaches that the sealing spring (120) is compressed while the pump compressing member exerts a pumping force on the pumping chamber (e.g. during the pumpback-pressurization segment cited above).
Regarding claim 39, Natwick teaches that sealing spring (120) is positioned adjacent to an integral support (108).
Regarding claim 40, Natwick teaches that the spring member is passive (see e.g. col. 18, ln. 8-10).
Regarding claim 41, Natwick teaches that the return spring (158) is positioned adjacent to a distal compressing member support (260).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 28-30, 32-35 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Natwick in view of US Patent 6,574,958 to MacGregor (MacGregor hereinafter).
Regarding claims 25 and 38, Natwick teaches a motor (146) and a set of cams (140, 150, 152) driven by the motor for providing linear reciprocating driving force.  As such, Natwick does not teach that the driving member includes a shape-memory actuator.  MacGregor teaches a shape memory alloy actuator generally (30, see Fig. 3) for providing linear reciprocating driving force (see col. 7, ln. 23-49, including discussion of contraction/extension and the like).  MacGregor teaches that this actuator is both compact and of low power consumption (col. 5, ln. 5-17).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a shape-memory actuator as taught by MacGregor in the system of Natwick in order to take advantage of the compactness and low power consumption of such actuators.  Alternatively, Natwick may be considered to teach an apparatus which differs from the claimed invention only the use of a shape-memory actuator instead of a rotary motor, while MacGregor teaches the use of shape-memory actuators for providing reciprocation.  Since the actuator of MacGregor could have been attached to the force application assembly of Natwick by the known methods of assembly demonstrated in MacGregor, the result of providing a shape-memory actuator to the system of Natwick would have been predictable as encompassing a pump driving reciprocation.  Therefore, it would further have been obvious to use a shape memory actuator as taught by MacGregor in the system of Natwick as a matter of the mere substitution of one known element (a shape memory actuator) for another (a rotary motor).  See MPEP 2143 (I)(B).
Regarding claim 26, MacGregor teaches that “[a]n obvious solution to packaging long lengths of SMA into small spaces is to use some kind of pulley system” (col. 2, ln. 17-18).  Therefore, it would have been obvious to one of ordinary skill in the art to use a pulley as taught by MacGregor to package the shape-memory actuator into the reusable portion of the system of Natwick.  The examiner notes that while MacGregor goes on to disclose alternatives to pulleys, the MPEP states that “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” (MPEP 2143.01).  
Regarding claim 28, MacGregor teaches that the driving member includes a motor in the form of a shape-memory actuator (30) which would have been obvious to use in the system of Natwick for the reasons presented above with respect to claim 25.
Regarding claim 29, MacGregor teaches a plurality of electrical paths of different lengths (311, 312, 313) through the shape-memory actuator.
Regarding claim 30, MacGregor teaches that short (311) and long (313) electrical paths are used consistently during all modes of operation, including any priming or normal operation modes of the system of Natwick.  Therefore, in using the actuator (30) of MacGregor in the system of Natwick, the short (311) and long (313) paths would be used in any operational regime.  The examiner again notes that apparatus claims are directed to what an invention is, rather than to what it does, and therefore function limitations such as those of this claim are only accorded patentable weight to the extent that they require structure beyond that explicitly claimed.  In this case, the functional limitations of claim 30 do not require structure beyond that taught by MacGregor and Natwick in combination, and therefore the claim is rendered obvious by the combination thereof.
Regarding claim 32, MacGregor teaches a plurality (311, 312, 313) of shape memory actuators which would have been obvious use in the system of Natwick for the reasons presented above with respect to claim 25.
Regarding claim 33, MacGregor teaches that the actuators (311, 312, 313) provide for redundant operation (i.e. via 321, 331, 322, 332, 323 and 333).
Regarding claim 34, MacGregor teaches (col. 14 ln. 24-33 and col. 16, ln. 5-9) contemporaneous actuation of different numbers of shape-memory actuators which will inherently cause different actuation forces or lengths.
Regarding claim 35, MacGregor teaches that there may be different lengths of actuators (col. 16, ln. 5-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 October 2022